Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 20, 2019

                                    No. 04-19-00849-CV

                                WEBB COUNTY, TEXAS,
                                      Appellant

                                             V.

                               Ricardo “Rick” Manuel ROMO
                                          Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018CVI001385D4
                        Honorable Joel B. Johnson, Judge Presiding


                                      ORDER
       Appellant’s motion for an extension of time to file its brief is granted. We order the
appellant’s brief due January 20, 2020.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court